Deterioration of the situation in Georgia (debate)
(EL) The next item is the statements by the Council and the Commission on the deterioration of the situation in Georgia.
President-in-Office of the Council. - (SL) Before I begin speaking about Georgia, I would like to respond to the statement by the President of the European Parliament at the beginning of today's sitting in connection with Burma/Myanmar. Since this is the first time that I have spoken today, I would like, on behalf of the Presidency, to convey my sincere condolences to all the relatives of the victims of Cyclone Nargis in Burma/Myanmar. I would also draw your attention to the Presidency statement published yesterday in which the Presidency expressed the willingness of the European Union to provide that country with emergency humanitarian assistance.
Returning to Georgia, honourable Members, I welcome the decision of the European Parliament to place the situation in Georgia on the agenda because relations between Georgia and the Russian Federation are very unstable. The Council is monitoring the situation in that country very closely. The General Affairs and External Relations Council discussed Georgia recently, on 29 April. The matter was also discussed yesterday by the Political and Security Committee, which was also addressed by Deputy Prime Minister Baramidze.
On 2 May the Presidency responded, on behalf of the European Union, by publishing a statement on the escalation of tension between Georgia and Russia. The High Representative for the Common Foreign and Security Policy Javier Solana had previously spoken twice to President Saakashvili and on 30 April met Georgian special envoy Mr Bakradze. The Presidency also discussed recent events with Russian Foreign Minister Lavrov at the meeting between the European Union Troika and Russia held in Luxembourg.
I would like to emphasise that the European Union is very concerned by the recent series of events which have brought about an escalation of tension between Georgia and the Russian Federation. We are particularly concerned by the announcement of an increase in Abkhazia in the number of peacekeepers from the Commonwealth of Independent States and the introduction of an additional fifteen checkpoints along the administrative border. We are also concerned by the downing of an unmanned Georgian aircraft in Georgian airspace on 20 April. We are further concerned by the decision of the Russian Federation to establish official contacts with the institutions of de facto authority in South Ossetia and Abkhazia which were set up without the agreement of the Georgian authorities.
The European Union reaffirms its commitment to the sovereignty and territorial integrity of Georgia within its internationally recognised borders, as confirmed by United Nations Security Council Resolution No 1808. The European Union continues to support international efforts to bring about a peaceful resolution of the conflicts in Abkhazia and South Ossetia. In particular, we support the activities of the United Nations under the auspices of the Group of Friends of the United Nations Secretary-General and the efforts of the Organisation for Security and Cooperation in Europe.
The European Union urges all the parties to refrain from any action which might increase tension and to take measures to restore confidence. In that connection the European Union welcomes the Georgian President's initiative to bring about a peaceful resolution of the conflict in Abkhazia. We hope that this initiative will promote constructive dialogue on the matter. The European Union Special Representative and the European Commission will also continue their efforts to build confidence in support of a resolution of the conflicts in Georgia.
The European Union also welcomes the decision by the Russian Federation to normalise relations with Georgia in certain areas. This would result in the lifting of visa restrictions on Georgian nationals, the restoration of postal links, and other positive measures. As regards the internal political situation in Georgia, I would like, at this juncture, to express the European Union's hope that the forthcoming parliamentary elections on 21 May will be free and fair. It is important that the Georgian authorities take all possible measures to build public confidence in the conduct of the elections. We therefore endorse the launch of an electoral assistance programme funded by the Instrument for Stability.
We also welcome Poland's offer to make the Speaker of the Polish Senate available to facilitate dialogue between the government and the opposition. All the political parties in Georgia - both government and opposition - must do everything within their power to improve the atmosphere in the run-up to the elections and to establish a truly democratic political culture.
In conclusion, I would like to reiterate the crucial importance of free and independent media in building democracy. Equal access of representatives of the government and the opposition to the media is one of the preconditions for free and fair elections. Honourable Members, that brings me to a close. I look forward to hearing your views on the situation in Georgia.
Member of the Commission. - Madam President, first of all I fully share the views expressed by the EU presidency about the seriousness of the latest development in Georgia.
The mission of the EU political directors tomorrow will indeed be a very useful opportunity to confirm our wholehearted support for Georgia at this very difficult juncture.
Tensions around the unresolved conflicts in Abkhazia and South Ossetia are, unfortunately, escalating rapidly. The recent decisions taken by the Russian Federation on strengthening links with the separatist de facto authorities in Abkhazia and South Ossetia represent an erosion of Georgia's territorial integrity, and these measures have increased expectations of future recognition in the two separatist regions and, therefore, undermine efforts to find a peaceful solution. The Commission therefore calls on the Russian Federation to withdraw these decisions - or, at least, not to implement them,
as the European Union has also clearly expressed in its statement.
We should concentrate now on how to stop this chess game, where each move provokes a counter-move. Any proposed action should be measured against its capacity to lower the temperature.
I say this not least because a further deterioration of the present crisis could jeopardise stability not only in Georgia, but in the whole Southern Caucasus.
We have welcomed President Saakashvili's proposed new peace initiative for Abkhazia. I think it is important that this is developed in a way that constitutes a basis for a constructive dialogue with all parties involved. That means, in the first instance, with the Abkhaz themselves, who I hope will be ready - and I hope also will be allowed - to engage in the diplomatic process.
Russia remains an essential actor if we want to reach a sustainable, peaceful settlement on these conflicts.
The Commission has taken note of Georgia's request to the European Union to adopt steps that could induce Russia to revise its present policy. I think we will look at further steps, but we need to beware taking symbolic actions that might not improve the chances for a solution of the crisis and, indeed, might lead to further tensions.
That said, I think that an overall revision of peace mechanisms, as for instance suggested by the UN Secretary General in his latest report on Abkhazia, could help bring forward the peaceful settlement of these conflicts, if this is supported by all parties. We should all stand ready to play a more active role in supporting these efforts.
Let us not forget that, in the past four years, Georgia has made tremendous efforts to move forward toward a democratic and market-oriented society.
We have just issued a progress report which shows that, while Georgia still has much work to do, it has made substantial progress in several areas of the ENP Action Plan. These achievements confirm Georgia's commitment to strengthening its ties with the European Union under the ENP.
As regards the forthcoming legislative elections, we have mobilised a EUR 2 million electoral assistance package (which has already been quoted), with a view to ensuring the conditions for a fairer and more transparent electoral process. We are also providing substantial EU assistance, supporting rehabilitation programmes which benefit the population in the conflict zones beyond ethnic divides.
The Commission will therefore continue to support Georgia in its political, social and economic development, convinced that the country has the strength to overcome the challenges it faces.
on behalf of the PPE-DE Group. - Madam President, here in Parliament we should be very seriously concerned about the recent escalation of an already tense situation in Georgia. The European Parliament should show firm commitment and support the sovereignty and territorial integrity of Georgia.
The recent decision of the Russian Government to establish official ties and to bolster the Russian military presence in Abkhazia goes beyond and violates existing agreements and the territorial integrity of Georgia. It further increases the tensions in the conflict zones and thus undermines the international peace efforts.
What could be done to restore peace and stability in the whole region? Here are some possible recommendations for this House with a view to our resolution. Firstly, we should call on Russia and Georgia to show restraint, to continue to pursue peaceful solutions to the conflict and to allow for EU mediation. Secondly, we should call on the Russian Government to reverse its decision to establish official ties with Abkhazia and South Ossetia and to withdraw Russian forces from Abkhazia. Thirdly, we should call on the UN Security Council to boost the mandate and resources of UNAMIG to progressively establish truly independent international peacekeeping forces. We should recommend that the EU Council and Commission take a more active role and engage in conflict resolution, possibly by considering an ESDP mission. We should support an incident-assessment mission to be sent as soon as possible by the European Union. Lastly, we should call on the international community to join EU efforts aimed at stabilising the situation and resolving the conflict in the region.
This conflict is a challenge for the EU's common European foreign and security policy. It will offer the EU the opportunity to act in line with its ambitions, underpinning the Lisbon Treaty's CFSP provisions - to be not only a payer in conflict situations, but also a player.
on behalf of the PSE Group. - (DE) Madam President, President-in-Office of the Council, Commissioner, last week I had the opportunity, with the delegation, to spend time not only in Tbilisi, but also in Abkhazia and the occupied part of the district of Gali. Two things touched me particularly: firstly, the fate of the people there who were forced to flee, only some of whom have been able to return to cultivate their fields, and who of course have difficulty selling their produce over a border that has suddenly been drawn through their country.
What also concerned me was the representative of the de facto government we spoke to, who was obviously rather incompetent. Commissioner, I fear that, as a result - you mentioned this specifically - Russia will give the people of Abkhazia very little opportunity or possibility to enter into a peace plan.
Our sympathies therefore naturally lie with Georgia, a small country being put under pressure by a very large neighbour. However, I believe that both sides must exercise restraint, especially at present, and I therefore support the statements by the Council and the Commission.
Another reason I do so is because I found what the Deputy Prime Minister of Georgia told our committee yesterday, and the way in which he said it, rather unsatisfactory, as it smacked of warmongering talk that ought to be avoided at this critical stage.
The elections are imminent and some things, including in the direction of the elections, are naturally being exploited. Russia is falling into exactly this trap and even indirectly and unwittingly supporting those forces in Georgia that might want to use the conflict for their own political ends. Let me repeat: we fully support Georgia and its aspirations for independence and integrity - there is no room for discussion on that point. We hope, too, that the upcoming elections really will be conducted freely and fairly.
Two things, in particular, are pushing Georgia towards the European Union and this is important too, in my view. The first is the relaxation of visa restrictions. It is unacceptable that Russians - and, indirectly, Abkhazian and Georgian citizens issued with Russian passports - have visa freedoms that Georgians themselves do not. That is unfair and unjust, and it must be rectified. Secondly, a truly multilateral peace-keeping mission needs to be set up in Georgia. We cannot allow a peace group to be active there that is made up, on the one hand, of Russia, one party to the conflict, and on the other hand, of the major party that has virtually occupied the area and is now also providing the peacekeeping force.
I believe that Georgia's desire to prevent this is justified and it is crucial - the Commissioner has already said as much to the committee - that we maintain the ability to keep negotiating. Naturally, we cannot admit one hundred per cent of the details and the wordings that Georgia comes up with - we are the European Union - but these two demands from Georgia deserve particular support. I hope that the Commission will be active and will indeed be successful in supporting Georgia's concerns here.
Madam President, Minister, Commissioner, ladies and gentlemen, a week ago I too was able to ascertain the situation in Georgia in person, when I visited Tbilisi as a member of the European Parliament delegation. On behalf of my political group, the Group of the Alliance of Liberals and Democrats for Europe, I would like to draw the international community's attention to the destabilising role of the Russian Federation military forces present in the conflict zone. Georgia's appeal to the international community and international organisations to consider the possibility of replacing the Russian 'peace-keeping' forces with another format ought to be taken into consideration and supported by the Council and the European Commission, which should also examine the possibility of providing a peace-keeping mission under EU supervision in Georgia's Abkhazia region. Strong international support and cooperation with Georgia are needed in order to resolve this conflict, but I would also like to call upon the Georgian Government to make its best efforts to improve the domestic political climate within the Republic of Georgia itself. The presidential election on 5 January this year was a decision to escape from deadlock, but during the election process itself several infringements and ambiguities were observed, and regretfully I have to admit that actions by the relevant Georgian authorities were insufficient to convince voters and candidates that they had the political will to investigate all electoral infringements that took place at the time of those elections. I am convinced that during the parliamentary elections taking place this May the relevant Georgian authorities will take all the requisite steps to increase public confidence in the election process. In this context, I would like to welcome the electoral assistance programme, funded by the European Commission, in which four NGOs, the United Nations and the Council of Europe are participating. All the political parties, the government and the opposition must do everything they can to improve the current highly polarised climate in Georgia and to establish a truly democratic political culture. Both sides - the coalition and the opposition - and, of course, civil society, too, must understand that internal instability increases the risk and likelihood of further destructive influences from neighbouring states, particularly from the Russian Federation. Thank you for your attention.
on behalf of the Verts/ALE Group. - (FR) Madam President, Commissioner, Mr Lenarčič, I am also speaking for the delegation; I am in fact chairwoman of the European Parliament delegation to the three Caucasus countries.
You are right to say that the situation is worrying and serious, and I do not think we can just stand by and watch this escalation in provocation. Personally, I would say it almost amounted to the annexation of one country by another. When Russia withdrew in March from the sanctions regime ordered by the CIS, it opened up for itself the possibility of giving military assistance to Abkhazia. On 16 April, Russia legalised the bilateral relations and official documents of Abkhazia and South Ossetia. Surely this means recognition, indirectly, of these two separatist regions? Then of course, on 24 April, Russia unilaterally increased the number of troops and sent armed equipment. We do not know. Even the UN, in the country, does not know how much Russia has increased its peacekeeping forces. As my colleagues have said, we were in Gali last week and apparently there was nothing that justified increasing these troops, up from 2 000 to 3 000 troops. For any fellow Members who do not know, this agreement dates from 1994 when Russia put itself forward as a mediator and suggested sending peacekeeping forces on to Abkhazian territory, between the Abkhazian area and the area of Abkhazia where the Georgian populations were living. Today, as the CIS talks about diversity, only Russian troops are present. As a mediator ourselves we might ask the question: what kind of result has this mediation achieved?
I also want to ask what our responsibility is. I have, of course, heard all your suggestions, but I think that at the moment we need to stop the escalation of violence. I also heard the Council's last two statements. The European Union is only supporting the restoration of trust. Mr Lenarčič, there is no trust today in this area. There is not even dialogue any more. Abkhazia broke off its dialogue with Georgia in 2006. As regards communication by the European Union, the Commission is also taking steps. It is saying that the European Union will only get involved in this conflict if both parties present ask for it. In response, I can say: that will never happen. Russia will never ask us to help sort out the problem because Russia has always said it was not a stakeholder in this conflict. Therefore, the issue of the European Union's responsibility now arises.
Though you also announce that there is UN support, we know very well that there is complete deadlock at the UN, and failure too, because when there was a call for a UN resolution, Russia did not respond. Russia is therefore also stalling this process. I believe that with this we have enough arguments, as well as the possibility of helping in a much more concrete way. This is no longer a question of conflict resolution; we are clearly at the stage of preventing a possible conflict. We therefore need to act, and that is why, in the context of the resolution we voted for in Tbilisi last week, we are considering, for example, suggesting that Russia share the burden of peacekeeping by sending a civil peace corps over there. I think we should remember the Balkans. I think history will not forgive us for failing to act a second time. The Balkan war should have been the last, and I think it is up to us to nip the conflict in the South Caucasus in the bud.
on behalf of the UEN Group. - (PL) Minister, Commissioner, at the last moment we are breaking the EU's rather compromising silence on the matter of Georgia.
In the conflict that is taking place in Abkhazia and Ossetia the rights of a Russian minority are not at issue. Despite the ethnic cleansing experienced by three hundred thousand Georgians in this region after 1993, democratic Georgia has for some years been offering Abkhazia autonomous freedoms. Despite this, Russia has recently taken steps towards recognising a puppet administration in Abkhazia by strengthening trade links and expanding the scope of Russian family, civil and commercial law to cover this area.
Today we need to ask ourselves a very important question: by opposing Georgia's membership of NATO, have we not encouraged Russia to take these actions? This question should be posed in Berlin in particular. This conflict is about geopolitics. The credibility of the European Union and peace in the region are at stake. If we cannot manage to stop Russia from pushing ahead with actions aimed at breaking up one of our key partners in the Caucasus, no one will set store by us in the future.
We should join the United States in arranging a meeting of the Security Council and the OSCE on this issue. Besides firm diplomatic support for Georgia's integrity, we should demand that the Russian military is replaced by forces acting under a UN or OSCE mandate. It would be worth sending a parliamentary mission to Tbilisi. If we do not succeed in that, Russia and its neo-imperialist policy may push the entire region to the brink of war.
on behalf of the GUE/NGL Group. - (CS) Since 1991 Georgia has had three Presidents: the dissident Gamsakhurdia, the Communist establishmentarian Shevardnadze and recently the American protegé Saakashvili.
It is difficult to say which of the three has been worst. During his visit Mr Saakashvili shared with us just one thought: he encouraged us to buy Georgian wines, which he called 'wines of freedom'. I am not sure whether, for example, Stalin's preferred wine, Chvanchkhara wine, can be considered such; in any case the situation in Georgia is serious. One quarter of the population has emigrated: 1 300 000 Georgians work in Russian Federation territory. This fact in itself shows that it is of paramount importance that the two countries resolve their mutual issues, now that the new president, Mr Medvedev, has taken office in the Kremlin. I think that he needs to be given time to fulfil his promises, namely to offer a helping hand to Georgia and help to solve the situation, which is today very serious.
(NL) I should like to thank both the Presidency and the Commissioner for their answers. There is indeed tremendous concern about the escalating tension in the region. I agree with the comments made and the calls for restraint.
However, the question is: what is the use, as the Council's conclusions back in November 2007 also called for restraint, yet sadly the tension has escalated. What now, Madam President? Georgia's Deputy Prime Minister, Mr Baramidze, has said, 'Help us, help us!' - and what is more in very unrefined language, language that has done little to reduce the tensions, including on the Georgian side. What should we do, though?
First of all, there is the mission. Not only Georgia but also Russia must participate in mediation. The second point is the UN peacekeeping mission. It is unacceptable for Russia alone to determine that Russian troops be sent there.
The third point, Madam President, concerns reducing the pressure. I have just watched the splendid swearing-in ceremony of President Medvedev on the computer in my office. I heard President Medvedev, the new president, emphatically declare his intention to preserve Russia's sovereignty and independence. His counterpart in Georgia has done likewise. I should like to ask everyone here who wishes to congratulate President Medvedev today to also call on him to guarantee the sovereignty and independence of Georgian territory.
Madam President, constructive cooperation - that is what is important; constructive cooperation on both sides. A new president in Russia also presents a new opportunity for us to make a firmer appeal to convince him of this. Thank you very much.
(NL) I should like to join previous speakers, including the Commissioner and the President-in-Office of the Council, in expressing the concern we all share about the situation that has arisen in the region - specifically the Caucasus - regarding Georgia and the problems with South Ossetia and Abkhazia. Whereas until recently we were talking of frozen conflicts, the situation is now such that these risk becoming dormant conflicts; and we must of course all take care that they do not become open conflicts. The European Union, the UN and everyone capable of playing a role has a responsibility to defuse the situation.
We must of course reject the moves that have been made by Russia. These are - or at least appear to be - moves towards formalisation, towards a possible recognition of independence. Geostrategic interests play a major role in this regard, of course. I can imagine that there is frustration in Moscow about the recent NATO Summit, which agreed to allow Georgia to join NATO in the longer term, and that there is naturally also the requisite annoyance about the reaction of most EU countries to Kosovo's declaration of independence. We think that such matters must be kept strictly separate from the situation in Georgia. In the past, agreements have been made on this in the OSCE, and we think that the UN, in particular, must endeavour to put the matter, the consultations and dialogue, back on the rails.
Now we are actually seeing a kind of escalation on both sides, an escalation in the war of words; a chess game, indeed, as the Commissioner says, but one that I fear will be without winners - which is no good to anyone.
On the one hand, there is the reaction of Russia, which is increasing the number of 'peacekeepers'. On the other hand, Georgia is creating problems in the WTO negotiations on Russia's membership. I believe that the nationalistic undertone discernible on both sides must be eliminated from the discussion.
All parties should show restraint, as many have said, and in the longer term there must of course be endeavours towards a structural solution. I believe that the European Union can play an important role in this regard, including in direct dialogue with Russia during the forthcoming EU-Russia Summit. This may present an opportunity to question the new president on what his country plans to do about these frozen conflicts, not only in the Caucasus but also in Transnistria; perhaps there the new president can indicate his intentions with regard to the agreements that were made in the OSCE back in 1999, I believe, regarding the situation in these breakaway countries, republics, states and so on.
Finally - and I agree with everyone who has criticised Russia's interpretation of UN decisions - these 'peacekeepers' are not peacekeepers, of course; they should rather be seen as troops serving a Russian strategic military interest and certainly not UN objectives. New agreements must be made in this regard, and the European Union may be able to play a role in these.
In addition, of course, Georgia's territorial integrity must be preserved, as must its respect for minorities and their problems - Mr Swoboda has said a few things about this - since the people on the ground risk being crushed between Moscow and Tbilisi. It is of course important that something be done to tackle the refugee problem. Perhaps the best way for the European Union to help is for it to invest in confidence-building measures to help both sides on the road to renewed dialogue.
(HU) Thank you, Madam President. Georgia is very close to war, according to a statement made yesterday by Georgia's Minister of State for Reintegration. The situation between Georgia and Russia is indeed increasingly tense. Mr Putin's edict calling upon state agencies to step up cooperation with Abkhazia and South Ossetia, the shooting down of an unmanned Georgian aircraft, and the deployment of more Russian military units to Abkhazia provide good grounds for the serious concerns voiced by Mr Saakashvili's government.
Russia - disregarding Georgia's territorial integrity - wants to bring the two breakaway regions of Georgia gradually under its control. The Russians' motives are illustrative of their dominant-power politics. 80% of Abkhazia's population now have Russian citizenship and the Russians claim that they therefore have a responsibility to defend them. Equally illustrative is the statement made yesterday by General Alexey Maslov, Commander-in-Chief of the Russian Ground Forces: 'Increasing the number of troops in Abkhazia is in the interests of preventing armed conflict and fostering stability in the Transcaucasus region.'
The Russian powers simply cannot bear to see that Georgia has chosen the path of autonomy and independence and Euro-Atlantic integration. Georgia is an integral part of the European Neighbourhood Policy. We have a responsibility to provide the utmost support for the reforms in Georgia and for developing democracy and the rule of law.
This is also the purpose of the consistent efforts of the EU-Georgia Parliamentary Cooperation Committee. A week ago we convened in Tbilisi, where we adopted a number of decisive recommendations. We also visited Abkhazia's 'conflict zone', where conditions at present are intolerable. It is my belief that we must be more energetic and unambiguous in our support for Georgia, and exert stronger pressure on Russia. The peacekeeping forces should be transformed to make them international and neutral. Tbilisi is dealing calmly with the situation, and would like to resolve the problems by peaceful means. The parliamentary elections in Georgia have been brought forward and are now imminent. These elections will be an important test for Georgia's young and fragile democracy, and we must give them every possible assistance to ensure their success. Thank you for your attention.
(PL) Madam President, Commissioner, the European Parliament has involved itself on numerous occasions in the issue of building democracy in Georgia. We have been admiring onlookers at the way the Georgian people have striven to build a liberal democracy, a strong civil society and free elections. The European Parliament is still standing firmly on the side of democracy in Georgia today, guarding the territorial integrity of the Georgian State.
Yesterday we heard an address by the Deputy Prime Minister of Georgia, Giorgi Baramidze. The matters described by Mr Baramidze from a Georgian angle reveal the seriousness of the situation we are currently dealing with in the Caucasus. Of course, we are appealing to all sides, to Georgia as well as Russia, for prudence. It must be clear, though, that there is no consent in Europe for a neo-imperialist policy on the part of Russia in relation to Caucasian countries, or in relation to Georgia. Russia bears the burden of a special responsibility to guarantee peace and security in this region.
At the same time we wish to say that what is of the greatest importance in the international situation, in Georgia, is Georgian democracy. That is why we are appealing to the Georgian authorities and to the Georgian people to further reinforce liberal democracy in Georgia, along with a civil society and the rule of law.
What the Commissioner said about EU aid to support the forthcoming elections in Georgia is a step by the European Union that should characterise European policy in the Caucasus: defence of Georgia, admiration for the building of democracy, no consent to the breakdown of this country's territorial integrity. We appeal to Russia and to Georgia for stability, peace and security in this region.
Madam President, Russia has a new President today, but Vladimir Putin's new job as Prime Minister will enable him to maintain his grip on power and supervise his protégé Dmitry Medvedev. As result, Russian foreign policy will not change.
A flood of petrodollars is making Russia a resurgent power but, regrettably, it sees everything in zero-sum terms. Putin's foreign policy priority - to reconstruct something looking like the old Soviet Union - has been focused on what Russia patronisingly refers to as its 'near abroad' - the former Soviet republics in the Baltics, Eastern Europe and the South Caucasus, where Russia is determined to retain its sphere of influence. They are being punished for looking westwards towards NATO and the EU, rather than towards Moscow.
Georgia, under the Western-oriented reformist President Saakashvili, has suffered considerably from Russia's heavy-handedness. Aside from using trade and energy supplies as diplomatic weapons, Putin has consistently sought to undermine Georgia's territorial integrity through tacit support for the breakaway, self-styled republics of Abkhazia and South Ossetia. The arrival of yet more Russian soldiers in Abkhazia - supposedly as peacekeepers but undoubtedly combat ready - and the shooting down of a Georgian drone recently has provocatively increased tension in the region.
However, given the West's rush to embrace an independent Kosovo without any UN resolution or international agreement, Russia's actions - regrettably - have a certain logic. Recognition of Kosovo has opened a can of worms and given Russia the moral high ground. We should not be surprised that Russia sees this as a precedent. It would indeed be tragic if, through our approach to Kosovo, we have irreparably damaged Georgia and precipitated armed conflict in a country whose territorial integrity we should be defending very strongly.
(IT) Mr President, ladies and gentlemen, I attended meetings last week in Tbilisi together with my colleagues from the interparliamentary delegation, led by Mrs Isler Béguin, whose comments I fully endorse: the situation is really deteriorating and the escalating tensions could erupt in open armed confrontation. During the official meeting, President Saakashvili confirmed that this time it could be a matter of hours rather than days.
The deadlock over the situation in Abkhazia and South Ossetia is being resolved and Moscow has officially confirmed that it wants to establish a legal relationship with each region. This will reopen the debate over Georgia's territorial integrity, which has been recognised by UN resolutions.
The hope is that Europe will eventually have one voice and play a more decisive role in the search for peaceful solutions, before it is too late. If relationships break down, it is all too easy to predict a series of chain reactions throughout the region, events that would eventually reach our borders. We therefore hope for a real commitment in this regard from the Council and the Commission.
Either we address the situation and redouble our efforts at mediation, or unfortunately we will have the terrible responsibility of not having desired or been able to do enough.
(NL) We are friends of Georgia. True friendship means offering support and assistance, and that is what Europe must stand for now that Georgia's territorial integrity is at issue. Yet true friendship also means voicing criticism where criticism is due.
Madam President, the Georgian Government is faced with a difficult task. It must build democracy, based on European values, in a country where the history is quite different. It must also build the economy, and the Commissioner rightly states that good progress has been made with regard to the ENP, although much remains to be done. It is a difficult task for the Georgian Government at a time when the country's territorial integrity is at issue and is threatened by Russia.
Europe must take a clear position on this and must support the parties involved in the conflict. President Saakashvili's proposals deserve a fair chance. They represent a better solution than sabre rattling. The mission in which the Council Presidency is to take part is a good one, as the days are gone when we could sit back and wait until things were back on an even keel. The Council and the Commission must show willingness to act.
The fact that parliamentary elections are to be held on 21 May increases the tension. I am taking part in the observation mission, and we shall be observing the elections conscientiously. These parliamentary elections will be a litmus test for the Saakashvili government. Hence the responsibility to ensure that the elections are fair and democratic. That will be the basis in Europe for joining forces and ensuring that the citizens of the whole of Georgia - Abkhazia and South Ossetia too, in other words - can live in freedom and democracy. That is why Georgia deserves our support. Thank you very much.
Madam President, Commissioner Ferrero-Waldner opened her remarks a few minutes ago by stating how serious this situation is, a view also expressed by Mr Lenarčič on behalf of the Council. All the speakers since have emphasised the severity of the current situation.
I know from my visits to Georgia that the country is making real efforts to strengthen its ties with the European Union. I think, colleagues, that we should now support Georgia at this time of crisis and in the face of what a colleague a few moments ago described as Russian imperialism.
Russia has never accepted the territorial integrity of Georgia with respect to Abkhazia or South Ossetia. We know from what we have heard in recent weeks that Russian and Abkhazian separatists have apparently been involved in the spy plane incidents which have led to this rise in tension and we must all recognise that one thing has led on to another. I do not know all the diplomatic measures that are taking place, but I am concerned that the European Union is not doing enough to stop this escalating violence. Mrs Isler Béguin said a few minutes ago that history will not pardon us if we do nothing. Do nothing and the whole area could dissolve into a war - a war which no one will win.
So my message this afternoon - not just to this Parliament, but to Mr Lenarčič for the Council and, indeed, to Commissioner Ferrero-Waldner - is to do everything within your means, at the highest level, to ensure that everyone, above all the Russians, understands how dangerous the moves are that are taking place in this area and that we have got to stop this escalation before we have another Balkan crisis.
Madam President, we need a clear wording: Stop the war! Ruki proch ot Gruzii - Hands off Georgia! No more UN mandate for conflict-keepers! That is the only way to get the Kremlin to listen. If the EU is not able to say it, the EU shares responsibility. We may say it here, requesting that Russian paratroopers land back in Russia.
Nobody issued such a warning before the January 1991 bloodshed in Vilnius, when paratroopers were already at the site.
As Russia now goes about escalating tensions around and against Georgia, as well as giving them an increasingly military character, the reasons may be seen as political ones, but not only. What insights may be gained here?
To get incoming President Medvedev tied by the fait accompli if fighting occurs today between the Russian and Georgian military, which can easily be orchestrated by Russia's secret services - or, by contrast, to give him the chance to play a dove; to affect the forthcoming elections in Georgia; to take revenge on the EU over Kosovo by punishing Georgia; to stop Georgia's progress in economic growth and fighting corruption after a major shift from a Russian to a Western type of state management.
Unfortunately, there is also a direct danger of a war against disobedient Georgia. In such an event, recalling a possible link between the Bucharest veto on a NATO MAP for Georgia and the rapidly growing aggressiveness of Russia, we could ask Germany to take a mediatory role in the Russia-Georgia conflict to avoid the worst. There is no more time to play local, ethnic or frozen gimmicks. The case is European.
(Applause)
Madam President, many issues have been raised in today's debate - visas, free-trade agreements and the forthcoming elections. All matters worth discussing. However, the key issue we must focus on is the volatile security situation. We must give Georgia our support at a moment when the country fears further provocation, and even aggression, by Russia.
Let us not dilute today's message. Firstly, there will be no tolerance of provocative acts by Russia. Secondly, the territorial integrity of Georgia cannot be undermined in any way and, thirdly, peacekeepers in the potential breakaway regions must be neutral and trusted by all sides. Russian troops clearly do not meet these criteria.
These are the issues we need to address, and we need to address them now.
(Applause)
(ET) At yesterday's meeting with the Deputy Prime Minister of Georgia, the opinion was repeatedly expressed that the approach taken in Kosovo was the cause of escalating tension in Georgia.
It is true that Russia is exploiting the situation but it is equally clear that Russia's imperial interests would also find other justifications should the need arise.
The issue today is not what Georgia has done or has failed to do. The issue today is that war is being provoked under the mantle of peacekeeping, and we are perilously close to that war.
The important thing now is that we make a very clear assessment of the situation in Abkhazia and offer our unambiguous support to Georgia.
(PL) Madam President, under the banner of the fight against terror, Russia has now murdered over half of the Chechen people. At present Russia is exerting an influence on the infringement of human rights in Belarus, and this influence is quite clear. What is happening in Georgia is just another threat. We simply cannot regard these matters as Russia's internal affairs; we cannot let military action by Russia once again cause dependence and warfare in countries that until recently were subordinate to Russia. Russia is unable to respect other people's freedom. I would prefer it not to be that way, but over the centuries that is how it has been, and sadly this is a major drama.
The European Union cannot treat such matters as if all this were just a matter of delicate diplomatic procedures. We simply have to take this matter very seriously.
(PL) For quite some time now Russia has been trying to fuel a sort of spiral of fear with regard to Georgia. One indication of this is the shooting down of an unmanned drone by a Russian aircraft, as there is no doubt whatsoever that this was not done by an Abkhazian air force plane. There is a video that we can watch, in which we can clearly see a MiG-29 approaching and firing a rocket, and this rocket then hitting the drone. Recently two more appear to have been downed by Abkhazian security forces.
The following question arises: how can it be that, despite the agreement reached back in 1994 in Moscow, the Abkhazian forces have such means at their disposal? We in this House must support the Georgian Government's appeal to the United Nations High Representative in Georgia to launch an investigation into this matter and get to the bottom of it.
We cannot allow the Russians to fuel up this spiral of fear.
Madam President, I think today it has become clear that the term 'frozen conflicts' could be a misleading one. In fact, our own understanding of the substance of these conflicts has often been frozen. What we see today is post-imperialist near-abroad policies in action: policies which the Russian Government was committed to abandoning 12 years ago when it became a member of the Council of Europe.
Today we need to make very clear that Russia's interpretation of its UN peacekeeping role is absolutely unacceptable. We must not hesitate, either, to make it clear that unity and integrity should apply equally for Georgia and for Russia.
It is the time of action now. It is not the time for words any more.
(Applause)
(ET) Today, listening to speeches here, it is clear that all of us here in this Chamber, whether we represent the Council, the Commission or the European Parliament, all of us are of the view that Georgia is on the verge of crisis, on the brink of war, if we do not take action immediately as a matter of urgency and with substantial resources.
As my time is short I would like to address just one point, specifically the so-called Russian peacekeepers which have so far spent 14 years on Georgian territory, Abkhazia and South Ossetia. And to what end? During that time there have been many, many provocations, including unmanned reconnaissance flights, one-sided peace, and an increase in so-called peacekeepers. There has been a rise in instability.
In Abkhazia, where 80% of Abkhazians live, Russia has issued Russian passports to 90% of citizens in the region. Why are we discussing visa waivers here? They are doing everything to further destabilise the situation.
I have just one proposal as a result: peacekeepers, Russia's peacekeepers must be replaced with genuine, effective peacekeepers.
(PL) Madam President, firstly the European Union has to rectify a visa error, secondly it should unaggressively but firmly state the facts about what Russia is up to in Georgia, and thirdly it should help Georgia to solve its internal problems.
While on the subject of Georgia, I would like to speak and appeal to Russia: the new Russian Presidency could be launched in a new high-class style, on the scale of a great actor. Instead of thinking in imperialist terms, perhaps Russia could begin to think cooperatively. This will not harm the sense of national pride. Secondly, a great, proud and rich Russia can afford to respect the integral territory of Georgia, just as we respect the rather odd Russian territory in the Kaliningrad region.
President-in-Office of the Council. - (SL) I have listened very carefully to the statements made in this debate and I thank you very much for them. I would first like to respond to the statement by Mr Wiersma who took the view that the European Union can play an important role in de-escalating the current situation. I agree, and the Slovenian Presidency and, I believe, the Council will make efforts in this regard. How? First of all, within the framework of the United Nations. We can agree with Isler Béguin's assessment that progress within the framework of the United Nations has been modest and we certainly cannot be satisfied with it, but the United Nations framework remains one of the basic frameworks for discussing this matter.
I have already referred in my introductory address to United Nations Security Council Resolution No 1808 which reaffirms the sovereignty and territorial integrity of Georgia within its internationally recognised borders. That Security Council resolution was adopted recently - on 15 April - and at this juncture I would like to point out and emphasise, in particular in connection with the statement made by Mr Evans, the fact that without the agreement of the Russian Federation this resolution would not have been adopted.
Therefore, the United Nations remains an important framework for addressing this problem. Another important framework is the Organisation for Security and Cooperation in Europe and here too the European Union will continue and, we hope, step up, its efforts to bring about de-escalation. De-escalation, that is to say calming the situation and reducing tension, is an absolute priority for the European Union at this time. It is the number one priority.
At the same time, we will endeavour to step up our efforts to bring about a lasting and peaceful resolution of this matter. Not only in the multilateral fora I have mentioned but also in our bilateral contracts with both the Russian Federation and Georgia. The Presidency is active in this regard. I have already mentioned that this matter was recently the subject of ministerial talks between the European Union Troika and the Russian Federation. Just today Minister Rupel, the President of the General Affairs and External Relations Council, met the Georgian Deputy Prime Minister Baramidze and discussed this issue. The European Union-Russian Federation Summit next month will provide one of the many opportunities to discuss this matter in future.
I should emphasise that the European Union is being active. To date the issue of Georgia has featured frequently on the agenda of the General Affairs and External Relations Council. We have a European Union Special Representative for Georgia and the Caucasus. It is possible that shortly, in the next few days, the Political Director will pay a special visit to the country, and so forth. I should stress that the European Union will continue steadfastly to support Georgia in its efforts to find a peaceful settlement of the unresolved conflicts both in Abkhazia and South Ossetia. I should also stress that it will be a constant topic of our dialogue with the Russian Federation in which we will always emphasise the need for a peaceful resolution and urge and encourage a constructive approach by the Russian Federation to the offer of a peaceful resolution which was made recently by President Saakashvili.
The efforts of the European Union Special Representative will certainly continue and the efforts of the European Commission will continue and be stepped up, in particular as regards the implementation of a package of confidence-building measures - we very much appreciate Georgia's support for this package. In brief, I can assure you, on behalf of the Presidency, that we will push for the continuation and stepping up of efforts aimed at, one, de-escalation and, two, finding a peaceful and lasting resolution of this matter.
Member of the Commission. - Madam President, this has been an important debate at an important and difficult moment. Before I respond to some of your ideas, questions and opinions, may I say that I also very much welcome the report of the EU-Georgia Parliamentary Cooperation Committee, which agrees with much of our analysis in the Commission and shares common ground with our progress reports.
It is very clear that we must support Georgia but, as some of you have said, good friends also have to take good advice, and I think the first thing that we have to tell them is: dialogue is the only way forward. If Georgia is being provoked, it is essential that it does not fall into the trap of reacting aggressively.
As many of you have pointed out, it is more important than ever for Georgia to strengthen its democracy and hold free and fair elections, and we will see what happens on 21 May. But it is also clear that there is no question of the European Union standing idly by at this very difficult moment.
We will certainly continue to urge Russia to revoke its recent decision and indeed, as our Council President has said, we have just had the Troika meeting of the EU-Russia Permanent Partnership Council - I myself was present - where this question was tackled in a quite open way. Then of course there will be the June summit and we will use every opportunity to make this point very clear.
We will also continue to support Georgia in its efforts to grow stronger. I repeat that we will also support any initiative that promotes dialogue between all the parties.
I agree, as I said earlier, with proposals to revise the peace mechanisms, if an agreement can be reached on this with all partners: this is of course the difficulty, again. With regard to visa facilitation, we have begun talks in the Council. More and more Member States now see the urgency of visa facilitation and readmission. We do not yet have the unanimity that is absolutely necessary, but maybe this is now moving in the right direction.
With regards to refugees, we have already provided significant humanitarian assistance to the IDPs who had to leave Abkhazia and South Ossetia. This year we are additionally supporting the implementation of a new Georgian law on the reintegration of IDPs away from their miserable temporary shelters, which involves a EUR 2 million programme.
But of course we will continue to be active, because this is one of the things that we must constantly keep our eyes on.
To conclude, we will indeed do all we practically can to bring about a return to stability in Georgia and will of course also give unfailing support to Georgia's sovereignty and territorial integrity.
The debate is closed.
The vote will take place on 5 June.
Written statements (Rule142)
in writing. - (PL) During the last few days and weeks the Russian authorities have taken some provocative steps with regard to Georgia, causing a conflict with the threat of war. A few days ago Russia, without the consent of Georgia, increased its military contingent in Abkhazia from two to three thousand soldiers and also appointed a high-ranking Russian officer to command the so-called Abkhazian army staff. This is a clear sign of Russian preparations for military aggression in Georgia.
I am appealing for support for the sovereignty and territorial integrity of Georgia, and I am calling on the Russian authorities to end the escalation of this conflict and to validate the military actions taken. The confrontational rhetoric and provocation from the Kremlin are making the peaceful resolution of this situation impossible and are threatening the destabilisation of the entire region.
The supposedly 'peaceful' Russian armed forces should immediately be replaced by independent, peaceful forces under EU or UN command.
The role of the EU should be to 'disarm' this conflict and to restrain the neo-imperialist strivings of Russia in relation to former republics in the Southern Caucasus.
The EU should demonstrate its full support for Georgia, systematically increase cooperation and facilitate visa arrangements for Georgians without delay.